DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon reconsideration, the restriction requirement as set forth in the Office action mailed on 7/11/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim refers to the adsorption media, but previous claims e.g. claim 2 refer to the anionic adsorption media in the vessel.  Because there is no other adsorption media recited directly in claim 1 or 2 the claim is not considered indefinite, although the process may be considered as also inherently recited “adsorption media” as the resin in the FO membrane.  However, the terminology should be employed consistently in the claims for clarity.
Claim 7 is objected to because of the following informalities:  The claim recites the phrase the concentrated brine draw having a high level of total dissolved solids (TDS) than the TDS level in the influent fluid; which appears to contain a typographical error.  As best understood this should recite “having a higher level of total dissolved solids…” as the value is being directly compared to the influent TDS.  This does not rise to the level of indefiniteness because from the context (particularly given the process is a forward osmosis process) the intended meaning is clear and, regardless, the level of TDS of the influent (and therefore any other values which are relative to this influent TDS) does not limit the structure of the device in an apparatus or system claim.
Claims 9-11 and 16-18 are objected to because of the following informalities:  The claims use inconsistent terminology to refer to the FO membrane, either charged, resin-embedded FO membrane or anionic resin-embedded charged FO membrane.  Because both terms clearly refer to the FO membrane, neither is considered indefinite.  However for clarity the terminology should be consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 9, the claim depends from itself and therefore the metes and bounds are unclear.  For the purposes of examination, it is interpreted as depending from 7 i.e. the broadest available dependency.
With respect to claim 15, the claim refers to the anionic adsorption media of the FO membrane but claim 14 does not provide a direct antecedent for this term.  See the 112(d) rejections below; claim 14 instead uses the same “resin embedded” terminology as claim 15, and for the purposes of examination this is what the adsorption media is interpreted as referring to.  However, the terminology of the dependent claims should be consistent with the terminology in the independent claims for clarity.
Claims 16-18 depend from claim 15 and incorporate the same antecedent issues by reference.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8, 9, and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 8, claim 7, to which claim 8 depends, already requires a resin embedded FO membrane and it is not clear how claim 8 further limits this.
With respect to claim 9, the claim depends from itself.  As such, it is not a proper dependent claim.
With respect to claim 15, claim 14, to which claim 15 depends, already requires a resin embedded FO membrane and it is not clear how claim 15 further limits this.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
	Claims 1, 2, 4-6, 12-14, 19, and 20 are allowed.  Further, all claims are free from the prior art.
	The closest prior art is represented by Griessler (EP 3130391 A1 – disclosed by applicant) which teaches a system and method of purifying fluid including FO, a subsequent ion exchange step, and a re-concentration step employing NF or the like [Abs, Fig. 1].  Griessler is silent to the use of zinc or iron complexes as part of the draw solution, and further is silent to the use of a resin embedded FO membrane.
	The closest prior art regarding resin embedded FO membranes is taught by Cao et al (CN 105289334 A – translation provided with this action) and/or Zuo et al (Ion exchange resin blended membrane…., Desalination 421, 2017).  Cao teaches composite FO membranes [0002] which incorporates ion exchange resin [0009] which may be cationic, anionic, chelating, etc. [0012] which employs the resin to both increase the pores for mass transfer in the membrane, but also to increase salt rejection of the membrane by retaining ions [0029].  Zuo teaches employing resin such as strong acid cation exchange resin for a similar purpose, to introduce charged passageways and retain salt [Abs, Sec. 1, Introduction].  However, neither Cao nor Zuo teach or suggest employing a strong base anion exchange resin of the type employed by the instant claimed invention, nor do they suggest employing zinc or iron complexes in the draw solution which would be capable of complementing such resins in the manner suggested by the instant claims i.e. which have a direct chemical selective affinity for the resin in the membrane but which may be washed back into the draw solution as water passes through the membrane.  The prior art alone or in combination would not lead one of ordinary skill in the art to employ resins which would be capable of exhibiting this behavior, because Cao and Zuo both suggest resins which are intended to capture salt from the feed, not the draw solution, and there would be no motivation to ensure that the resins could release the salts through flow of water, as this would be the opposite of the intention (to prevent salt from breaking through the membrane into the draw solution)
	In view of this, the claimed invention would not have been obvious to one of ordinary skill in the art, and the claims are free from the prior art.
	Examiner notes also US Patent 11,396,468 B2 for consideration of double patenting, as well as copending application 17/871,710.  However, neither the reference patent nor the copending claims teach or suggest a resin embedded membrane and, because such membrane is free from the prior art as discussed above, the claims are similarly free from double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777